Citation Nr: 1538151	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 03-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

An April 2014 Board decision denied the Veteran's claim for service connection for schizophrenia. An April 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Partial Remand (JMR), vacating and remanding that portion of the Board decision that denied service connection for schizophrenia. As such, the issue of service connection for schizophrenia is again before the Board.

As part of its April 2014 decision, the Board also denied service connection for residuals of a head injury. However, in the April 2015 JMR it was specifically noted that the parties did not wish to disturb Board's denial of that particular claim. See April 2015 Joint Motion for Partial Remand at 1. As such, that issue has been denied and is no longer on appeal.

As part of his October 2007 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In February 2009 signed correspondence, the Veteran's representative indicated that he wished to withdraw his hearing request. The request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In the April 2015 JMR, the parties found that the April 2013 VA psychiatric examiner improperly relied on the lack of contemporaneous medical records in support of his opinion that the Veteran's diagnosed paranoid schizophrenia was not related to his active duty service, while also failing to address the Veteran's lay contention concerning the onset and persistence of his symptoms. Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the April 2013 VA examination is inadequate for rating purposes, and the Board must remand the claim for a new VA examination concerning the etiology of the Veteran's schizophrenia. Id. 

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain any outstanding VA mental health records.

2.  Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's schizophrenia. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's schizophrenia began in or is related to his active duty service, to include as a result of injury therein, or that it manifested within one year from discharge from service?

Also, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's schizophrenia is, in part, due to or caused by the service-connected left and/or right knee disabilities.

Finally, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's schizophrenia is aggravated (i.e., worsened) beyond the natural progress by the service-connected left and/or right knee disabilities.

The examiner's attention is directed to the April 2015 joint motion for remand on VBMS which indicates that the April 2013 VA medical opinion was inadequate because it relied on the absence of contemporaneous medical evidence in service and in the year after discharge and did not consider whether the lay statements provided evidence of etiology to support the claim.  See also written argument from the representative dated in June 2015.     

A detailed rationale for each opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




